DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 4890936) in view of Johan et al. (US 5078508, hereinafter ‘Johan’).
Cooper discloses a bag formed from a collapsed tube of polymeric film, the collapsed tube having a machine direction (see Fig. 1), the bag comprising: front (16) and rear (18) panels, the front and rear panels joined adjacent to a first side edge by a first side seal (14) and adjacent to a second side edge by a second side seal (14), the front and rear panels having outer and inner (24, see Fig. 2) layers, the front and rear panels joined at a folded bottom edge (26), an upper edge (32) opposite the bottom edge (see Fig. 2), an opening of the bag defined about the upper edge (see Fig. 2), an inner edge defined in the inner layer of the front panel and below the upper edge (30); except does not expressly disclose the drawstring and associated hem as claimed.
However, Johan teaches a similar bag having a first drawstring between inner and outer layers of the front panel, the first drawstring between the upper edge and a first inner edge, and the first inner edge above a second inner edge, the first inner edge proximate to and below a bottom edge of the first drawstring, and the second inner edge proximate to the first inner edge (16, see Fig. 1) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the drawstring and associated hem taught by Johan to the bag assembly taught by Cooper, in order to close the bag as taught by Johan (col. 2, ll. 6-7).
Cooper as modified above results in a device wherein the first drawstring extends generally from the first side seal to the second side seal (when viewed in combination).

Allowable Subject Matter
4.	Claims 24-27, 29, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	Claims 31-33 are allowed.

Response to Arguments
6.	Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
September 2, 2022